DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed March 19, 2021 with respect to Claim 1 have been fully considered and are persuasive. The Non-Statutory Double Patenting rejection and the rejection under 35 U.S.C 103 of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to an electrode for solid-state batteries comprising, among additional limitations, 
a PTC resistor layer which is disposed between the electrode active material layer and the current collector;
wherein the PTC resistor layer contains an electroconductive material, an insulating inorganic substance, and a polymer;
wherein a surface portion of the PTC resistor layer includes a less content ratio of the insulating inorganic substance than a remaining portion of the PTC resistor layer; and
wherein a surface roughness Ra of an electrode active material layer-contacting surface of the PTC resistor layer, which is part of the surface portion, is 1.1 µm or less.
The closest prior art is considered to be Muraoka et al. (US PGPub 2008/0241684) in view of Takaoka et al. (JP 2018-113151, see also EPO machine generated English translation provided with the Office Action dated 12/22/2020).
Regarding Claim 1, Muraoka discloses substantially all of the limitations as set forth in the prior Office Action dated 12/22/2020.
Muraoka discloses a PTC resistor layer (53, 63, [0060]) which is disposed between the electrode active material layer (52, 62, [0060]) and the current collector (51, 61, [0060]) (Fig. 2);
wherein the PTC resistor layer (53, 63, [0060]) contains an electroconductive material ([0082], conductive agent) an insulating inorganic substance ([0072], [0076], BaTiMO2), and a polymer ([0080], [0083], polymer PTC material).
However, Muraoka does not disclose a surface roughness Ra of an electrode active material layer-contacting surface of the PTC resistor layer, is 1.1 µm or less.
Takaoka teaches of a secondary battery possessing a PTC layer ([0008]). Specifically, Takaoka teaches that the PTC layer can be roll pressed after drying with a linear pressure of 98.1 N/cm to 9.81 kN/cm ([0020]). Takaoka further teaches that roll pressing the PTC layer at the specified pressures results in a greatly improved resistance increase rate of the PTC layer when heated and allows for the conductive network to be cut off easily during heating ([0120]).
It would have been obvious for a person having ordinary skill to modify the PTC layer of Muraoka, by utilizing the method of roll pressing the PTC layer at 98.1 N/cm to 9.81 kN/cm after drying, as described by Takaoka, in order to improve the resistance increase rate of the PTC layer when heated, as desired by Muraoka ([0072]) and allow for the conductive network to be cut off easily during heating.

The Examiner notes that the instant specification states “To decrease the surface roughness Ra of the PTC resistor layer, clearing a gap between the materials appearing on the PTC resistor layer (...) The gap between the materials appearing on the PTC resistor layer, can be cleared by a pressing method such as roll pressing (which will be described below), cold isostatic pressing (CIP) and hot isostatic pressing (HIP) ([0026])” and specifically mentions the pressures used when using roll pressing, “For example, in the case of roll pressing, the pressing pressure may be a line pressure of from 5.6 kN/cm to 22.4 kN/cm ([0040]).” 
Thus, the process of roll pressing the PTC layer described by the instant specification is substantially similar to process of roll pressing the PTC layer as described by modified Muraoka as the range of linear pressures used when roll pressing in the instant specification and modified Muraoka overlap. 
It would be expected that the roughness of the PTC layer described by modified Muraoka and the roughness of the PTC layer of the instant specification would be substantially identical, as they are produced using a similar roll pressing method, and the aforementioned roll pressing method is expected to control the surface roughness of the PTC layer. Therefore, it is deemed that surface roughness is an inherent characteristic and/or property of the specifically disclosed PTC layer of modified Muraoka. 
Modified Muraoka further discloses wherein the PTC resistor layer (53, 63, [0060]) preferably comprises 0.5 cm3/m2 to 5 cm3/m2 of insulating inorganic substance ([0072], [0076], 2) in order to successfully achieve the effect of the insulating inorganic substance, thereby ensuring the safety of the battery, while preventing the battery performance from being impaired ([0079]).
However, modified Muraoka does not disclose wherein a surface portion of the PTC resistor layer includes a less content ratio of the insulating inorganic substance than a remaining portion of the PTC resistor layer.
The Examiner notes that the instant specification discloses wherein in additional to or alternative to the roll pressing method, the gaps can be filled with another material ([0026]). For example, the PTC resistor may be formed by applying a second slurry to the surface of a first coating layer, wherein the content ratio of the insulating inorganic substance in the second slurry may be less than that in the first coating layer (i.e. the remaining portion of the PTC resistor layer) in order to achieve a more uniform surface with a reduced surface roughness ([0023], [0026], [0035], [0038]).
It would not have been obvious to one of ordinary skill in the art to modify the PTC resistor layer of modified Muraoka such that a surface portion of the PTC resistor includes a less content ratio of the insulating inorganic substance than a remaining portion of the PTC resistor layer, as called for in the invention, as such a structure was not recognized by the prior art as an additional way or alternative way to control the surface roughness Ra of the PTC resistor layer and consequently the resistance increase rate of the PTC resistor, and therefore the skilled artisan would not have been motivated to modify the PTC resistor in such a way nor would have had reasonable expectation that such would successfully result in a greatly improved 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein a surface portion of the PTC resistor layer includes a less content ratio of the insulating inorganic substance than a remaining portion of the PTC resistor layer” in combination with all of the other claim limitations taken as a whole.
Claims 2-6 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 24, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 25, 2021